Citation Nr: 1138980	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-38 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran had active service from January 1995 to September 1998.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As an initial matter, the Board notes that the Veteran filed claims of entitlement to service connection for a left shoulder disability, a right knee disability, and a low back disability in May 2006.  In the March 2007 rating decision, the issues of entitlement to service connection for a left shoulder disability, a right knee disability, a low back disability, and a right shoulder disability were denied.  The Veteran submitted a notice of disagreement as to the issues of entitlement to service connection for a left shoulder disability, a right knee disability, and a low back disability.  The RO included the issue of entitlement to service connection for a right shoulder disability on the November 2007 statement of the case.  On the December 2007 VA Form 9 (Appeal to Veterans' Appeals), the Veteran specifically limited the issues to entitlement to service connection for a left shoulder disability, a right knee disability, and a low back disability.  The issue of entitlement to service connection for a left shoulder disability was subsequently granted in a September 2009 rating decision.  Although the Veteran's representative included the issue of entitlement to service connection for a right shoulder disability on an August 2010 statement and an August 2011 informal hearing presentation, those documents did not constitute a timely substantive appeal as to the issue of entitlement to a right shoulder disability and as such that issue is not on appeal, and those statements are referred as a new claim.  38 C.F.R. § 20.302 (2010).

The issues of entitlement to service connection for an undiagnosed illness due to exposure to radiation, an extension of a temporary total rating for a left shoulder disability, and service connection for a right shoulder disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues and they are referred to the AOJ for appropriate action.  
FINDINGS OF FACT

1.  Service connection for a low back disability was denied by a November 2000 decision.  The Veteran was notified of that decision in November 2000 but did not appeal the denial.

2.  The evidence received since the November 2000 decision is new and raises a reasonable possibility of substantiating the underlying claim of service connection for a low back disability.

3.  The Veteran does not have a low back disability that is attributable to military service

4.  Service connection for a right knee disability was denied by a November 2000 decision.  The Veteran was notified of that decision in November 2000 but did not appeal the denial.

5.  The evidence received since the November 2000 decision is new and raises a reasonable possibility of substantiating the underlying claim of service connection for a right knee disability.

6.  The Veteran does not have a right knee disability that is attributable to military service


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a previously denied claim of service connection for a low back disability has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  The Veteran does not have a low back disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

3.  New and material evidence sufficient to reopen a previously denied claim of service connection for a right knee disability has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  The Veteran does not have a right knee disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in May 2006 and January 2007.  The Veteran was advised in the January 2007 correspondence that her service connection claims were previously administratively denied because the whereabouts of the Veteran were unknown.  The letter also advised the appellant that new and material evidence was required to reopen previously denied claims.  The correspondence also included the elements necessary to establish service connection on a direct basis.  That document satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran has been given ample time to respond to that notice and provide evidence that relates to the previously unestablished facts.

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2008 supplemental statement of the case.   Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
New and Material Evidence

The Veteran originally submitted a claim of entitlement to service connection for a low back disability and a right knee disability in May 2000.  The claims were denied by the RO in a November 2000 letter at which time notice of the denial and notice of appellate rights were provided.  The Veteran did not initiate an appeal and the RO's decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  As a result, service connection for entitlement to service connection for a low back disability and a right knee disability may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Claims of entitlement to service connection for a low back disability and a right knee disability were denied in a November 2000 decision.  The evidence of record at that time consisted of the Veteran's service medical records.  

The RO denied the claims in November 2000.  The Veteran's service representative notified the RO that the Veteran had moved out of Florida and the RO indicated that the Veteran's whereabouts were unknown and the claim was denied.  

The Veteran's submitted an application to reopen her claims for service connection for a low back disability and a right knee disability in May 2006.  The evidence received since the November 2000 decision consists of VA outpatient treatment reports; records from the Social Security Administration (SSA); and VA examination reports dated in July 2008, June 2009, and February 2010.  

Because the evidence received since November 2000 was not previously of record, and because it addresses specifically the issues before the Board, the Board finds that the new evidence is material.  38 C.F.R. § 3.156 (2010).  The RO was unable to locate the Veteran in 2000 and the claim was administratively denied.  Since the prior denial, the Veteran has submitted treatment records which indicate that she has been diagnosed and treated for a low back disability and a right knee disability.  The Veteran indicated that her disabilities stemmed from a motor vehicle accident which occurred in service.  Consequently, the Board concludes that the evidence is neither cumulative nor redundant, and that it raises a reasonable possibility of substantiating the claims.

Therefore, as new and material evidence has been received, the claims are reopened.  To that extent only, the claims are allowed.




Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including arthritis, are presumed to have been incurred during service if the disability became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2010).

If chronicity is not shown, service connection may still be established if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to pertinent symptomatology experienced since service.  38 C.F.R. §3.303(b) (2010); Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's service medical records show that in October 1996 the Veteran reported severe pain in her right lower and middle back following a twisting injury.  The Veteran sustained a jumping injury to her right knee in June 1997.  She reported pain in the right knee in July 1997 and was diagnosed with chondromalacia patella of the right knee.  In August 1997, the Veteran underwent a "scope" of the right knee.  In October 1997, the Veteran was noted to have been involved in a motor vehicle accident and had pain on the left side of her back.  The Veteran's July 1998 separation examination shows a normal clinical evaluation of the spine and lower extremities.  

Associated with the claims file are VA outpatient treatment reports and records from the Social Security Administration (SSA).  The records from the SSA are duplicative of VA outpatient treatment reports associated with the claims file.  The VA treatment reports show reports of low back pain in November 2001.  X-rays of the lumbosacral spine were reported to be normal at that time.  Thereafter, the Veteran reported back spasms in October 2007 and low back pain in October 2008.  The Veteran reported right knee pain on several occasions beginning in 2006.  The records show a past medical history of knee arthralgia.  A statement from the Veteran's treating physician at VA in October 2008 indicates that the Veteran was totally and permanently disabled due to chronic neck pain, chronic left shoulder arthralgia, and chronic right knee pain.  

At a VA joints examination in 2008, the Veteran reported that she was struck by a motor vehicle in service with resulting injury to her knee and spine.  The examiner noted that the records related to the accident were not included in the Veteran's service medical records.  Following a physical examination which included x-rays of the lumbar spine and a magnetic resonance imaging (MRI) of the right knee, the examiner indicated that there were mild degenerative changes of the lumbar spine and a normal examination of the right knee.  

At a VA joints examination in June 2009, the Veteran reported that she was stationed in Germany on guard duty at a gate and was struck in the hip by a civilian vehicle and injured her spine and right knee at that time.  Following a physical examination of the right knee which was unremarkable and x-rays of the lumbar spine which revealed mild degenerative changes, the examiner diagnosed the Veteran with an old contusion of the right knee status post motor vehicle accident and new degenerative changes of the lumbar spine.  The examiner reviewed the Veteran's claims file and indicated that the Veteran's service medical records did not substantiate a right knee disability due to the motor vehicle accident but they did include reference to a right knee injury while jumping.  The examiner noted that an arthroscopic examination of the knee and an MRI did not reveal any pathology.  The examiner opined that it was less likely as not that the Veteran's current right knee complaints were due to her in-service incident.  The examiner also indicated that the service medical records indicated	 that the Veteran sustained trauma and injury to her low back and she had some follow-up in service but post-service medical records did not show any treatment for a low back disability.  The examiner noted that x-rays from 2008 showed degenerative changes of the lumbosacral spine but there was no reference to chronic pain in the post-service medical evidence of record.  The examiner noted that the onset of pain appeared to have been first reported at her compensation examination in 2008.  The examiner opined that it was less likely that the Veteran's low back disability was due to her in-service incident.  

Low Back Disability

In considering the evidence of record, the Board concludes that the Veteran is not entitled to service connection for a low back disability.  

While the Veteran's service medical records show treatment for a low back injury, clinical evaluation of the Veteran's spine was normal at separation from service.  X-rays of the lumbar spine obtained at VA in 2001 show a normal lumbar spine.  In 2008, mild degenerative changes were noted on x-ray.  At the most recent VA examination in 2009, the Veteran was diagnosed with mild degenerative changes of the lumbar spine, but the examiner opined that it was less likely that the Veteran's low back disability was due to her in-service incident.  The examiner noted that the Veteran's post-service treatment reports did not substantiate treatment for chronic lumbar spine pain.

The Board finds that the evidence of record does not include competent evidence showing a relationship between the Veteran's current degenerative changes of the lumbar spine and her period of military service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that a low back disability is related to her period of service or that arthritis of the low back manifested within one year of her separation from service.  38 C.F.R. §§ 3.307, 3.309 (2010).  The competent medical opinion of record indicates that the Veteran's lumbar spine disability is less likely than not related to military service.  There is no contrary competent evidence of record.  Consequently, the Board finds that service connection is not warranted because the medical evidence associated with the claims file does not establish that a low back disability is etiologically linked to the Veteran's military service.  

The Board acknowledges the Veteran's contention that her low back disability is related to her military service.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The Veteran can attest to factual matters of which she has first-hand knowledge; however, the Veteran is not otherwise competent to provide a medical opinion linking her disability to service or another service-connected disorder.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Thus, while the Veteran is competent to report symptoms observable to a layperson, she is not competent to opine as to the etiology of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).

In summary, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability of the low back was incurred in service or caused thereby, or that arthritis of the low back manifested to a compensable degree within one year following separation from service.  Therefore, the claim for service connection for a low back disability is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2010).

Right Knee Disability

In considering the evidence of record, the Board concludes that the Veteran is not entitled to service connection for a right knee disability.  

The Board acknowledges that the Veteran was assessed with chondromalacia patella of the right knee in service.  However, post-service medical evidence shows only complaints of right knee pain and no diagnosis was associated with the right knee aside from "arthralgia" which refers only to joint pain.  When examined by VA in 2008 and 2009, no right knee disability was diagnosed and the 2009 examiner specifically opined that it was less likely as not that the Veteran's current right knee complaints were due to her in-service incident.

The Board notes that mere pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In the absence of a diagnosed right knee disability, service connection is not warranted. 

In any event, even were the Veteran's current complaints to be interpreted as representing a disability, there is a competent and persuasive medical opinion of record that the current knee complaints are less likely as not due to her service.

The Board is mindful of the Veteran's assertions regarding her claimed right knee disability, and while it does not doubt the sincerity of the Veteran's belief that she currently suffers from a right knee disability due to service, that question involves medical matters.  As a layperson without the appropriate medical training and expertise, the Veteran simply is not competent to provide a probative (i.e., persuasive) opinion on a medical matter.  Bostain v. West, 11 Vet. App. 124 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, the Veteran's own assertions as to the presence of her claimed right knee disability or its etiology have little probative value.

In summary, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right knee disability was incurred in service or caused thereby, or that arthritis of the right knee manifested to a compensable degree within one year following separation from service.  Therefore, the claim for service connection for a right knee disability is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2010).






ORDER

New and material evidence has been received to reopen the claim, however entitlement to service connection for a low back disability is denied.

New and material evidence has been received to reopen the claim, however entitlement to service connection for a right knee disability is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



